FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 12/17/2021, with respect to the rejection(s) of claim(s) 1-2, 4, 6-8, 10, 12-14, 16 and 18 under 35 U.S.C. 102(a)(2) as being anticipated by OMAN et al. (US 20140330449 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art to address the claim amendments, for which the prior reference of OMAN is maintained as a primary reference, while new found prior art is applied to teach the modified limitations of the claims.
Claim Objections
Claims 13-18 are objected to because of the following informalities: 
For claim 13, the amended limitations of “the second electronic circuit” as presented should be changed to --the electronic circuit-- as is currently claimed in claim 13 and to avoid further conflict and rejection.
Claim 13 is interpreted to include only the electronic circuit and not a second electronic circuit for this rejection.  This objection is made to provide Applicant a correction opportunity to avoid future 35 U.S.C. 112 (pre-AIA ), second paragraph.
Appropriate correction is required.
Claims 14-18 are objected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10, 12-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over OMAN et al. (US 20140330449 A1) in view of CAO (US 20130181839 A1).
22-42 connected to controller/processor 18/20 – fig.1), a second electronic circuit (i.e. all component circuits of door lock 54 and start button 56 connected to controller/processor 18/20 – fig.1), and an ultra-wideband transceiver (i.e. first UWBX 22 or could be considered any second or third UWBX – fig.1) connected to the first electronic circuit;
wherein the first electronic circuit is configured [0026] to activate periodically the ultra-wideband transceiver to receive ultra-wideband transmissions (i.e. periodic transmissions of request pulses transmitted from UWBXs from vehicle 14 – such functions by UWBXs must be controlled by way of circuits) from a mobile device 16, 
upon reception (i.e. fig.5) of an ultra-wideband transmission from the mobile device, 
to activate [0016] the ultra-wideband transceiver to transmit to the mobile device a request message 24 and to receive from the mobile device a response message 32, 
to determine [0019] a distance of the mobile device from the access control terminal, using the response message, and 
to activate [0019, 0026] the second electronic circuit, if the mobile device has a distance within a pre-determined proximity range; and 
the second electronic circuit is configured [0026-0027] to execute access control for the mobile device, upon activation by the first electronic circuit.
[0026] If the system 10 is configured with three transceivers, for example the first UWBX 22, the second UWBX 40, and the third UWBX 42 located on the vehicle as shown, the system 10 can distinctly determine the direction 44 using the known technique of triangulation. Accordingly, the controller 18 may be configured to further determine the direction 44 from the vehicle 14 to the nomadic device 16 based on the first time interval 28, the second time interval 46, and a third time interval 50 (FIG. 5) between the request time 26 and a third time 52 that corresponds to when the reply pulse 32 is received by the third UWBX 42. Alternatively, the system 10 may be configured so each of the UWBXs on the vehicle 14 take turns transmitting the request pulse, and so the relationship between each of the signals received by the controller 18 would need to be considered to determine the distance 12 and the direction 44. 
[0027] Once the distance 12 and/or the direction 44 are known, the system 10 or the controller 18 may be further configured to operate the vehicle 14 in a manner that increases the security of the vehicle and/or the convenience of the vehicle 14 for the owner or operator of the vehicle 14. For example, referring again to FIG. 1, in addition to the controller 18 being configured to unlock doors of the vehicle 14 only if the distance 12 is less than an unlock threshold (e.g. -1 m), the controller 18 may be further configured to prevent unlocking of a door lock 54 of the vehicle 14 if the distance is greater than a lock threshold, three meters (3 m) for example. The lock threshold is preferably greater than the unlock threshold to provide hysteresis so that the vehicle doors are not unnecessarily locked and unlocked as could happen if the thresholds were equal.
However, OMAN fails to explicitly disclose:
wherein activating the ultra-wideband transceiver comprises switching the ultra-wideband transceiver from a sleep mode into an active mode, and wherein activating the second electronic circuit comprises switching the second electronic circuit from a sleep mode into an active mode.
CAO teaches (abstract) in a similar field of invention [0035] for wireless communication devices, wherein the devices operate in sleep and active modes for power consumption reduction.  Particularly, a control circuit wakes up from sleep mode and activates a transceiver into an active mode for the purpose of reducing power consumption, as would be well known to one of ordinary skill in the art.  CAO explicitly teaches having sleep/active modes for both control circuit and transceiver.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try operating an electronic circuit and transceiver with sleep and active modes as taught by CAO in order to obtain an access control terminal with reduced power consumption capabilities.

Re claim 4, OMAN discloses (fig.3-4) the access control terminal of one of claim 1, wherein the ultra-wideband transceiver comprises two or more antennas (i.e. three UWBXs); and 
the first electronic circuit is further configured to determine whether the ultra-wideband transmission was received from a front receiving direction or from a rear receiving direction 44, opposite to the front receiving direction, and to not select the mobile device for access control (i.e. direction combined with distance measurements determine vehicle function control), if the ultra-wideband transmission was received from the rear receiving direction. [0024, 0026-0028]
Re claim 6, OMAN discloses [0021-0022] the access control terminal of claim 1, wherein the second electronic circuit is further configured to execute the access control for the mobile device, having a distance within the pre-determined proximity range [0019-0020], using data included in the response message.
Re claim 7, OMAN as modified by CAO discloses (as applied for claim 1 – using the structural elements claimed in claim 1 – all functions are performed by the system in claim 1) an access control method between an access control terminal and a mobile device, the access control terminal comprising a first electronic circuit, a second electronic circuit, and an ultra-wideband transceiver connected to the first electronic circuit, wherein the method comprises: 
activating periodically the ultra-wideband transceiver, by the first electronic circuit, for receiving ultra-wideband transmissions from the mobile activating the ultra-wideband transceiver, by the first electronic circuit, and transmitting a request message to the mobile device, upon reception of an ultra-wideband transmission from the mobile device;
determining, by the first electronic circuit, a distance of the mobile device from the access control terminal, using the a response message; 

executing access control for the mobile device, by the second electronic circuit, upon activation by the first electronic circuit,
wherein activating the ultra-wideband transceiver comprises switching the ultra-wideband transceiver from a sleep mode into an active mode, and wherein activating the second electronic circuit comprises switching the second electronic circuit from a sleep mode into an active mode.
Re claim 8, Rejected for similar reasons as claim 2.
Re claim 10, Rejected for similar reasons as claim 4.
Re claim 12, Rejected for similar reasons as claim 6.
Re claim 13, OMAN as modified by CAO discloses a computer program product (i.e. computer software required to operation system and method of claims 1 and 7 respectively – to properly operate all functions using the system elements as claimed in claims 1 and 7) comprising a non-transitory computer readable medium having stored thereon computer code configured to control a processor of an access control terminal comprising an ultra-wideband transceiver and an electronic circuit, such that the processor performs the steps of: 
activating periodically the ultra-wideband transceiver for receiving ultra-wideband transmissions from a mobile device; 
activating the ultra-wideband transceiver and transmitting a request message to the mobile device, upon reception of an ultra-wideband transmission from the mobile device; 
determining a distance of the mobile device from the access control terminal, using the a response message; and
activating the electronic circuit, if the mobile device has a distance within a pre-determined proximity range, for the electronic circuit to execute access control for the mobile device,

Re claim 14, Rejected for similar reasons as claim 2.
	Re claim 16, Rejected for similar reasons as claim 4.
Re claim 18, Rejected for similar reasons as claim 6.
Claims 3, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OMAN in view of CAO further in view of DUMAS et al. (US 20140292481 A1).
Re claim 3, OMAN discloses the access control terminal of claim 1, wherein the first electronic circuit would further be configured to adjust the period(s) (i.e. fig.3-4) for activating the UWB transceivers based (i.e. at least three UWBXs) on the need to determine position of mobile device, for instance, for a period of time as necessary to determine distances of mobile device.
	However, OMAN as modified by CAO fails to explicitly disclose:
wherein the first electronic circuit is further configured to adapt the period for activating the ultra-wideband transceiver depending on a number of ultra-wideband transmissions received from different mobile devices in a pre-determined period of time.
DUMAS teaches in a similar field of invention (wireless access control systems) [0166-0167] using multiple mobile devices used for authentication to gain access.  One of ordinary skill in the art would understand the need to use multiple mobile devices, for different users, wherein the circuits would need to operate for a period of time to determine the distance of each mobile device.	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adapting the time period of UWBX operation depending on how many different mobile devices could be used as suggested by DUMAS in order to obtain a vehicle access system capable of operating with different mobile devices as needed.
	Re claim 9, Rejected for similar reasons as claim 3.
Re claim 15, Rejected for similar reasons as claim 3.
Claims 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over OMAN in view of CAO further in view of SEENIVASAGAM et al. (US 20190392659 A1).
Re claim 5, OMAN discloses (fig.3-4) the access control terminal of claim 1, wherein the ultra-wideband transceiver comprises two or more antennas.
	However, OMAN as modified by CAO fails to explicitly disclose:
the first electronic circuit is further configured to determine an angular direction at which the ultra-wideband transmission was received by the ultra-wideband transceiver, to determine a trajectory of movement of the mobile device, using distances and angular directions recorded for the mobile device-3-Int'l App. No.:PCT/EP2019/066897Int'l Filing Date: June 25, 2019, and to not select the mobile device for access control, if the trajectory of movement indicates that the mobile device passes by the access control terminal.
SEENIVASAGAM teaches (abstract) a system and method in a similar field of invention (identifying and verifying individuals using mobile devices), wherein an angular direction is determined to determine a path direction of movement of mobile device of individual to help determine proper identity of individuals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using angular direction to help determine trajectory or direction of mobile device as suggested by SEENIVASAGAM in order to determine if mobile device path is acceptable for operating vehicle functions (i.e. unlocking vehicle) based on identifying the mobile device used by user as it moves along its path either towards or away from vehicle.
Re claim 11, Rejected for similar reasons as claim 5.
Re claim 17, Rejected for similar reasons as claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        1/18/2022